Citation Nr: 1609831	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-14 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than September 25, 2009, for the grant of service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  RO jurisdiction is now with the RO in Houston, Texas.  

In his May 2013 VA Form 9 Substantive Appeal, the Veteran requested a Board hearing via live videoconference.  In a letter sent in November 2015, the RO informed the Veteran and his representative of a hearing scheduled for January 26, 2016.  In a letter sent January 2016, the RO reminded him of the hearing.  The Veteran did not attend the hearing and in a document submitted to the RO on January 29, 2016, his representative stated that the Veteran wanted to cancel his hearing and asked that his appeal continue.  The Board will therefore deem the hearing request withdrawn and proceed to adjudicate the appeal.  


FINDINGS OF FACT

1.  VA first received a claim of entitlement to service connection for coronary artery disease on December 19, 2008.  

2.  Entitlement to service connection for coronary artery disease did not arise later than December 19, 2008.  


CONCLUSION OF LAW

The criteria for an effective date of December 19, 2008 for grant of service connection for coronary artery disease, but no earlier, have all been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014);  38 C.F.R. §§ 3.1(p) (2014); 3.102, 3.400 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted service connection for hypertension and for coronary artery disease in the November 2009 rating decision on appeal.  It assigned an effective date of December 19, 2008 for the grant of service connection for hypertension.  It assigned an effective date of September 25, 2009 for the grant of service connection for coronary artery disease with an initial disability rating of 60 percent.  The basis for the grant of service connection for coronary artery disease was that it was secondary to his hypertension, which had onset during active service.  

Later in November 2009, VA received the Veteran's notice of disagreement with the "[e]ffective date of decision on Coronary Artery Disease."  In his VA Form 9 Substantive Appeal, the Veteran stated that he had been suffering from heart disease and hypertension for many years."  

Unless specifically provided otherwise Chapter 38 of the U.S. Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a).  If the claim is received within one year of separation from active service, the effective date of an award of disability compensation shall be the day following the date of the veteran's separation from active service.  38 U.S.C.A. § 5110(b)(1).  Regulation specifies that the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Consistent with the statute, 38 C.F.R. § 3.400(b)(2) provides for an effective date of the date entitlement arose or the day following separation from active service if the claim is received within one year of the date of separation from active service. 

Applicable to the time frame of this case, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Date of receipt means the date on which a claim was received by VA. 38 C.F.R. § 3.1(r) (2015).  

June 11, 2007 VA emergency room treatment notes document that the Veteran sought treatment with complaints of one week history of exertional chest pain, relieved by rest.  He reported relief from pain with nitroglycerin (NTG).  He also reported that he had stopped taking the medication metopropal three weeks earlier because of side effects.  The clinician indicated concern as to coronary artery disease, stating that the chest pain coincided with stopping the beta blocker, making cardiac origin suspicious.  He was admitted for evaluation.  

Myocardial perfusion imaging with dobutamine stress was conducted on June 13, 2007.  Stress images showed mild to moderately decreased perfusion in inferior wall with essentially no improvement on rest images.  The impression provided included the following:  "Technical quality is limited.  Grossly no significant scan evidence of dipyridamole induced ischemia.  Essentially fixed mild to moderate perfusion defect in inferior wall suggests mostly diaphragmatic attenuation artifact rather than scarring as wall motion is normal."  The assessment included "[h]e may have some demand ischemia from HTN [hypertension].  

On December 19, 2008, VA received the Veteran's claim for VA disability compensation for hypertension.  In a VA Form 21-4142, dated by the Veteran in January 2009, the Veteran identified that he had been treated at a VA Medical Center for high blood pressure and a heart attack.   

In August 2009, the RO again sent a request or A VA compensation and pension (C&P) medical examination in August 2009.  In that request, the RO asked that the examiner indicate if the Veteran's current hypertension is related to elevated blood pressure readings in service and if so, to examine the Veteran for coronary artery disease.  Included in that request was information regarding secondary service connection, i.e., that a condition could be found to be service-connected if it was caused or aggravated by a condition for which service connection was warranted.  This shows that the RO correctly interpreted his claim as one for service connection for hypertension and for heart disease.  

VA conducted the relevant examination on September 25, 2009.  The examiner indicated that the Veteran's claims file was reviewed and the examiner linked his hypertension to service.  The examiner diagnosed coronary artery disease and estimated the number of metabolic equivalents (METs), which the principle basis for assigning a disability rating for coronary artery disease, as specified at 38 C.F.R. § 4.104.  The examination report does not include any specific testing, other than blood pressure measurements.  

In the November 2009 rating decision on appeal, the RO granted service connection for hypertension, effective the date VA received the Veteran's claim, December 19, 2008.  The RO also granted service connection for coronary artery disease based on a theory of secondary service connection.  The RO assigned September 25, 2009 as the effective date of grant of service connection, and the 60 percent rating.  It chose that date because it was the date of the examination.   

VA provided a general medical C&P examination in January 2010, in response to a different claim.  The examiner indicated that he had reviewed the Veteran's claims file.  He listed a history of chest pain with onset in 2007 and explained as follows:  "States diagnosed with "heart attack 2007 and told might have had one before that.  States history of angina attack helped by NTG."  

The mere stating of the diagnosis cannot, under these facts, show that the Veteran first had coronary artery disease on the date of the September 25, 2009 examination.  The September 25, 2009 examination did not rely on any specific testing conducted that day with regard to coronary artery disease as only blood pressure measurements were taken.  It relied on history in the claims file from prior to when VA received the Veteran's claim.  Given these facts, and given that coronary artery disease was awarded on a secondary theory of entitlement, entitlement for service connection for coronary artery disease arose on the same date that the Veteran filed his claim.  

The Board liberally construes the January 2009 VA Form 21-4142 as an indication of the scope of his claim received by VA on December 19, 2008.  As to any argument that entitlement arose earlier, statute and regulation limit the earliest date of service connection to the date of claim, December 19, 2008.  There is no evidence of an earlier relevant claim and the Veteran does not contend that he filed a claim for service connection for either hypertension or coronary artery disease prior to December 19, 2008.  

For these reasons, the Board concludes that an effective date of December 19, 2008 is warranted for the grant of service connection for coronary artery disease.  The preponderance of evidence is against an effective date earlier than December 19, 2008 for the grant of service connection for coronary artery disease.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2009.  Although that letter specified "hypertension" as the disability for which benefits were sought, the Veteran merely clarified the scope of his claim several days after that letter was sent and a reasonable person would understand that the same notice with regard to how effective dates are assigned applied because the notice was in general terms, which is what is required.   

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  




ORDER

An effective date of December 19, 2008 is granted for service connection for coronary artery disease


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


